—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 27, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a bilingual school teacher for a school system until he resigned in anticipation of receiving an unsatisfactory rating on a performance review. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. Criticism of an employee’s job performance by a supervisor or receiving a poor performance evaluation does not necessarily constitute good cause for leaving employment (see, Matter of Saha [Mitsui Trust & Banking Co.—Commissioner of Labor], 253 AD2d 963; Matter of Ginsberg [Commissioner of Labor], 252 AD2d 702). In light of claimant’s status as a tenured instructor, there was no imminent threat to his job; thus, the record supports the Board’s conclusion that claimant resigned for personal and noncompelling reasons.
Cardona, P. J., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.